Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GLIPSY (US 9364843).
Regarding claim 1, GLIPSY discloses a landscaping marking system (FIG.s 1-4) comprising a plurality of individually selectively actuated pop up visible markers (FIG. 1) mounted adjacent subterranean features of interest (operationally evident), wherein each marker includes pop-up visible components (11 FIG. 1) moveable between a popped up deployed visible position and a stored non-visible position and that may be reset to the stored non-visible position; and a controller (see 30, 50, 52 FIG.s 2-4) for selectively actuating each marker.
Although GLIPSY does not explicitly show the markers being adjacent subterranean features of interest, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed that the marker assembly of GLIPSY is capable of being used in the claimed manner, such that the markers are placed near features of interest, in accordance to a preferred application of the assembly. 
claim 2, GLIPSY further discloses at least one pop up visible marker includes a housing (16 FIG. 1) with a tubular member with the pop-up visible components including at least one stem (see 11 FIG. 2) movable therein.
Regarding claim 3, GLIPSY further discloses at least one stem is spring biased (evident of 15 FIG. 2) to a deployed position within the tubular member.
Regarding claim 4, GLIPSY further discloses at least one stem includes an indicator (such as 13 FIG. 1) at a distal end thereof.
Regarding claim 5, although GLIPSY does not explicitly disclose the color of each indicator is indicative of the subterranean feature being marked, absent any evidence as to the significance of the claimed color indication configuration, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized the structure of the prior art as a functionally capable and structurally equivalent of the claimed configuration, and absent any significant structural details of the essential claimed subject matter in the claim language, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ known indication methods in order to achieve desired indication in accordance to a preferred application of the apparatus. 
Regarding claim 7, GLIPSY further discloses at least one pop up visible marker includes a selectively operable detent member (such as 33 FIG. 2) for holding the pop-up visible components in the stored non-visible position.
Regarding claim 8, GLIPSY further discloses each detent member is spring biased (see 34 FIG. 2) into a deployed position holding the pop-up visible components in the stored non-visible position and selectively moved to a release position by an actuator (such as 31 FIG. 2) controlled by the controller.
claim 9, GLIPSY further discloses each detent member is wedge shaped (see 35 FIG. 2) so that the pop-up visible components may be manually reset to the stored non-visible position.
Regarding claim 11, although GLIPSY does not explicitly show the controller includes a touchscreen showing a schematic layout of the system with icons indicating the location of the individual markers as well as their status, absent persuasive evidence that the claimed controlling means is significant to the operation of the rest of the apparatus, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a touch screen with the controller in order to improve the operational modularity of the assembly. 
Regarding claim 12, GLIPSY discloses a selectively actuated pop up visible marker (FIG.s 1-4) for a landscaping marking system and configured to be mounted adjacent subterranean features of interest, wherein each marker comprises: a housing (16 FIG. 1) with a tubular member; and pop-up visible components (11 FIG. 1) within the tubular member and moveable between a popped up deployed visible position and a stored non-visible position and that may be reset to the stored non-visible position.
Although GLIPSY does not explicitly show the markers being adjacent subterranean features of interest, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed that the marker assembly of GLIPSY is capable of being used in the claimed manner, such that the markers are placed near features of interest, in accordance to a preferred application of the assembly. 
claim 13, GLIPSY further discloses the pop-up visible components include at least one stem (see 11 FIG. 2), and wherein at least one stem is spring biased (see 15 FIG. 2) to a deployed position within the tubular member.
Regarding claim 14, GLIPSY further discloses at least one stem includes an indicator (see 13 FIG. 1) at a distal end thereof.
Regarding claim 15, although GLIPSY does not explicitly disclose the color of each indicator is indicative of the subterranean feature being marked, absent any evidence as to the significance of the claimed color indication configuration, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized the structure of the prior art as a functionally capable and structurally equivalent of the claimed configuration, and absent any significant structural details of the essential claimed subject matter in the claim language, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ known indication methods in order to achieve desired indication in accordance to a preferred application of the apparatus. 
Regarding claim 16, GLIPSY further discloses a selectively operable detent member (33 FIG. 2) for holding the pop-up visible components in the stored non-visible position.
Regarding claim 17, GLIPSY further discloses the detent member is spring biased (see 34 FIG. 2) into a deployed position holding the pop-up visible components in the stored non-visible position and selectively moved to a release position by an actuator (see 31 FIG. 2 and 50 FIG. 4), and wherein each detent member is wedge shaped (see 35 FIG. 2) so that the pop-up visible components may be manually reset to the stored non-visible position.
claim 19, GIPSY discloses the associated structure for a method of selectively visibly identifying (FIG.s 1-4) subterranean features of interest comprising the steps of: mounting selectively actuated pop up visible markers (FIG. 1) adjacent subterranean features of interest, wherein each marker includes pop-up visible components (11 FIG. 1) moveable between a popped up deployed visible position and a stored non-visible position and that may be reset to the stored non-visible position; and remotely selectively actuating (evident of FIG.s 2-4) at least one marker to move the pop-up visible components thereof to the popped up deployed visible position.
Although GLIPSY does not explicitly show the markers being adjacent subterranean features of interest, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed that the marker assembly of GLIPSY is capable of being used in the claimed manner, such that the markers are placed near features of interest, in accordance to a preferred application of the assembly. 
Regarding claim 20, GLIPSY further discloses including the step of manually resetting the pop-up visible components from the popped up deployed visible position to the stored non-visible position (structurally evident of FIG. 2).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over GLIPSY in view of MALDONADO (US 8810191).
Regarding claim 6, although GLIPSY does not explicitly show at least one indicator is an LED light, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate an illumination device such as an LED as the indicator, as it is commonly practiced in the art evidenced by MALDONADO teaching at least one purpose of a remotely controllable LED indication . 
Claim 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over GLIPSY in view of DUDLEY (US 7204308).
Regarding claims 10 and 18, GLIPSY does not explicitly show the at least one marker includes proximity sensors configured to provide an indication signal to the controller that the marker is in the stored nonvisible position and an indication signal to the controller that the marker is in the deployed position.
DUDLEY teaches at least one marker includes sensors (331 FIG. 3B) configured to provide an indication signal to a controller.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a sensor, as taught by DUDLEY, such that the indication signal is that the marker is in the stored nonvisible position and an indication signal to the controller that the marker is in the deployed position, in order to increase the operational accuracy of the system. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
COHEN (US 8454201), ROSS (US 10902757), WIJAYA (US 10808897), CAMPBELL (US 9965815), CHEN (US 7661838).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875